DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a division of application no. 15/994,599 now U.S. Patent 10/922,583 which further claims the benefit of application no. 62/537,311 filed 07/26/17.

Response to Arguments
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 01/18/22, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments now account for all reference numbers.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 01/18/22, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn since amendments now account for all reference numbers as well as correct for minor issues with the abstract.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 01/18/22, with respect to the 35 USC 112 rejection claims 12-14 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1 and 20, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of training a neural network for determining a user interface event associated with a virtual user interface device and pointer using a training set and generating the training set by rendering a representation of the virtual user interface device onto a received image at an image location, wherein the training set comprises corresponding target output data further comprising the user interface event. 
In reference to claims 2-19, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/2/22